Citation Nr: 0530061	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  97-17 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona




THE ISSUE

Entitlement to service connection for claimed acute or 
subacute peripheral neuropathy, to include as due to Agent 
Orange exposure.  




WITNESS AT HEARING ON APPEAL

The veteran








ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to December 
1958 and from January 1959 to July 1974.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 RO decision.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held at the RO in May 1999.  

The Board remanded the veteran's claim for further 
evidentiary development in September 1999 and November 2000.  

It is noted in this regard that pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002), the Board undertook 
further development of the service connection claim in July 
2002.  

The However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, a review of the record does not 
reveal that the veteran waived RO consideration of this 
evidence.  

Accordingly, the Board remanded the case back to the RO for 
further review in September 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran did not manifest a neurological deficit to 
include acute or subacute peripheral neuropathy in service or 
for many years thereafter.  

3.  The claimed acute or subacute peripheral neuropathy is 
not shown to be due to a specific incident or event of the 
veteran's service, to include any herbicide exposure therein.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
acute or subacute peripheral neuropathy due to disease or 
injury that was incurred in or aggravated by active service; 
nor may any be presumed to have been due to Agent Orange 
exposure in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

With respect to the veteran's claim for service connection, 
the Board notes that the RO issued letters dated in March 
2001 and May 2004 that informed the veteran of the medical 
and other evidence needed to substantiate his claim.  

The Statement of the Case (SOC) dated in June 1997 and the 
Supplemental Statements of the Case (SSOC) dated in April 
1999, May 2000, July 2000, July 2001, and January 2005 the RO 
provided the veteran with the pertinent regulatory provisions 
regarding claims for service connection and herbicide claims.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that in May 1999, the veteran testified at a 
personal hearing held at the RO before the Veterans Law 
Judge.  A transcript of that hearing is of record.  

Further, the veteran's claims have been extensively developed 
pursuant to Board remands dated in September 1999 and 
November 2000.  Additionally, he was accorded VA examinations 
that were completed in December 1999 and November 2002.  

The veteran has not suggested that there are missing VA or 
private medical records that need to be obtained, nor is the 
Board aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


Analysis

The veteran contends that he has peripheral neuropathy in the 
legs and other parts of his body that is the result of his 
active military service exposure to herbicides.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2004).  

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2004) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004).  

The diseases listed at 38 C.F.R. § 3.309(e) (2004) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Considering the evidence in light of the authority noted 
hereinabove, the Board finds that the record presents no 
basis for the grant of service connection for claimed as 
acute or subacute peripheral neuropathy.  

Initially, the Board notes that neither the veteran's service 
medical records nor his post-service medical records reflect 
any complaint, diagnosis or treatment for any neurological 
condition of the legs or other extremities.  

In July 1973, during service, the veteran sought medical 
treatment for bruises that appeared on his arms and legs with 
no injury.  He also reported having had joint pain.  There 
was no diagnosis; however, a history of polyarthralgias or 
swollen joints was indicated.  

On report of examination at separation from the military in 
February 1974, it was noted that the veteran had a history of 
polyarthralgias over the past year but no real arthritis 
symptoms or signs.  Also noted was hyperuricemia with drug 
treatment.  

On report of medical history, the veteran indicated that he 
had had swollen and painful joints, leg cramps and foot 
trouble.  He noted that he did not know whether he had 
arthritis.  It was noted that the veteran's history of 
polyarthralgias involved the elbows, fingers and toes.  

While no neurological disability was diagnosed during active 
military service, the veteran is shown to have served in the 
Republic of Vietnam, where he reports having been exposed to 
herbicides such as Agent Orange.  
 
Because the veteran served in Vietnam during the period 
between January 1962 and May 1975, he is presumed to have 
been exposed to herbicides during such service. 38 C.F.R. § 
3.307(a)(6) (2004). Veterans with herbicide exposure who 
subsequently develop a statutorily specified disability with 
a time limit indicated by statute will be awarded service 
connection for such a disability, provided other evidence 
does not rebut this presumption.  Among the specified 
disorders is acute and subacute peripheral neuropathy, which 
must manifest to a compensable degree within a year 
subsequent to the date of most recent exposure.  38 U.S.C.A. 
§§ 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In the present case, the claimed peripheral neuropathy of the 
upper and lower extremities was not reported until the mid-
1990's, more than 20 years after his last claimed herbicide 
exposure in the Republic of Vietnam.  

The VA medical records dated from 1974 to 1991reflect the 
veteran's complaints of pain in the elbows and shoulders, 
diagnosed as epycondylitis and recurrent tendonitis, 
questionable gout, bursitis in the left shoulder, right 
trigger finger, Morton's neuroma of the left fourth toe and 
left arm numbness.   The veteran has been on Allopurinal 
since 1974 for treatment of assorted joint pains.  

In November 1994, the veteran underwent VA Agent Orange 
examination.  The veteran was noted to appear healthy and 
ambulate without difficulty.  There appeared to be no 
abnormal findings other than hearing loss and history of skin 
rash.  

The Board has reviewed medical records dated from 1992 to 
2002 from the veteran's private treating doctors of 
osteopathy, podiatry and neurology.  

It was noted that the veteran had a tingling sensation in the 
hands and legs that he believed was secondary to Agent Orange 
exposure.  In June 1995, the veteran reported an 8-month 
period of fleeting warm sensations down his legs with no 
involvement above the waist.   

One doctor noted "it [did] not sound like neuropathy, more 
of a neurothesis."  In August 1995, it was reported that 
"the neurologist [did not] find anything as far as the 
tingling, burning pain; [he] agree[d], it [was] more of a 
skin problem."  

In March 1996, it was noted that the veteran saw a 
neurologist for intermittent burning in his feet.  The 
veteran complained of having burning pains to the dorsum of 
the foot that was not consistent or persistent.  The x-ray 
studies were negative, and the veteran was noted to still run 
2 to 3 miles daily.  

In a September 1995 neurology note, the veteran complained of 
having bilateral foot pain.  It was noted that the veteran's 
private doctors "could not find any reason for his episodic 
shooting pain in his feet."  

The physician noted the veteran's use of cowboy boots and no 
objective evidence of abnormality, other than pes cavus.  The 
X-ray studies showed mild degenerative joint disease.  

In a letter dated in September 1996, the veteran's doctor 
reported treatment for complaints of burning, tingling 
sensations in the legs and upper extremities.  The doctor 
stated that, despite consultation with a neurologist, they 
could not identify any cause of diagnosis for the veteran's 
condition.  The doctor stated that "my feeling [was] this 
probably [was] a subacute peripheral neuropathy and could be 
directly related to his herbicide exposure in Vietnam."  

In a private podiatry referral dated in September 1999, the 
veteran was noted to have extreme pes cavus and was 
recommended to cease wearing boots.  The examiner noted that 
he did not know anything about Agent Orange.  

On VA examination in December 1999, the veteran was noted to 
have a history of left radial ulnar fracture with no problems 
since the initial injury and no decrease in his level of 
function.  

The veteran's history of gouty ankle arthritis was noted to 
be asymptomatic "as long as he was on Allopurinol."  No 
neurological complaints or findings were reported on 
examination.  

In July 2000, the veteran was treated for pain that was noted 
to be plantar fasciitis with possible plantar calcaneal spur 
fracture.  

In October 2000, another private doctor of osteopathy noted 
the veteran's complaints of left foot pain with past medical 
history of gout and osteoarthritis.  The veteran was 
diagnosed with Morton's neuroma of the left foot.  

In private medical records from the veteran's treating 
neurologist, dated from January to November 2002, the veteran 
underwent neurological consultation for persistent 
paresthesias of the left leg with burning sensation long 
associated with restless legs and occasional involvement n 
the lower trunk and arms.  It was noted that this condition 
had been sporadic since the early 1970's.  

Also noted were normal test results for peripheral 
neuropathy, folic acid deficiency, and diabetes mellitus.  
The neurological examination was noted to be "well within 
normal limits."  

The neurologist reported no evidence of vascular 
insufficiency.  The veteran was diagnosed with restless leg 
syndrome that "[might] reflect more of a sleep disorder, 
raising the question of peripheral neuropathy."  

The neurologist also reported that the diagnosis of 
peripheral neuropathy "[could not] be made on a clinical 
basis alone."  It was reported that, while the veteran's 
exposure to Agent Orange had been documented, there was no 
evidence of a progressive neuropathic process, however the 
irritation of the nerves of the legs "remain[ed] a 
possibility."  

In a February 2002 electrodiagnostic report, the veteran was 
noted to have restless leg syndrome.  The examiner's 
impression was that the electromyography showed findings 
"consistent with a predominantly diffuse sensory peripheral 
neuropathy involving the legs."  

It was noted that the veteran's history indicates a 
significant exposure to Agent Orange and the examiner 
reported that the veteran's symptoms had evolved over some 
time.  Other common causes for peripheral neuropathy such as 
alcoholism and diabetes mellitus had not been present.  

In November 2002, the veteran underwent a VA examination.  
After review of the veteran's claims folder, the examiner 
noted the veteran's current complaints of a stinging 
sensation in the lefts and feet for a 30-year period.  

The veteran reported his belief that his neuropathy was 
related to Agent Orange because "a neurologist told him that 
anything that [might] cause transient neuropathy [might] 
cause permanent neuropathy."  

In a 1998 VA nerve conduction velocity study, it was noted 
that the veteran's condition was "not like neuropathy."  

The examiner's impression was that the veteran's current 
complaints were unrelated to Agent Orange.  The examiner 
noted that the veteran's complaints were neither subacute or 
transient, nor was his neuropathy related to sugar control.  

In a letter dated in November 2002, the veteran's private 
treating neurologist reported that he first diagnosed the 
veteran with peripheral neuropathy in March 2002.  

The neurologist opined that the veteran had acquired 
peripheral neuropathy from exposure to a toxic chemical 
substance many years ago and that the toxic substance was 
most likely Agent Orange.  

In this case, the veteran has testified that his peripheral 
neuropathy is related to his in-service exposure to Agent 
Orange.  The Board does not doubt the sincerity of the 
veteran's beliefs that he does, in fact, suffer from a 
neurological condition as a result of military service, to 
include herbicide exposure therein.   

However, as a layman without the appropriate medical training 
and expertise, he simply is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

After careful consideration of the competent evidence of 
record, the Board notes that the veteran's complaints of 
peripheral neuropathy did not occur until many years after 
service separation and his exposure to herbicides.  

Additionally, the Board has considered the nexus opinions 
offered by the veteran's private DO and neurologist; but the 
opinions expressed are conclusory and essentially unsupported 
by clinical findings.  

The veteran's private treating healthcare providers have 
suggested that the veteran's complaints of stinging or 
burning pain, primarily in the legs, is due to a skin 
condition or pes cavus.  

Further, it has been well documented that the veteran has 
joint pain in the elbows, shoulders and feet that has been 
diagnosed as gout, osteoarthritis, degenerative joint 
disease, and tendonitis.  As such, service connection for a 
neurological disability must be denied.  

Overall, the preponderance of the evidence is against service 
connection for a neurological disability, and the claim must 
be denied.  The record does not reflect the onset of any 
neurological disability during military service, and the 
veteran's peripheral neuropathy did not manifest until many 
years after military service.  Further, the veteran's 
complaints of pain have been attributed to conditions other 
than peripheral neuropathy.  

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Service connection for acute or subacute peripheral 
neuropathy, to include as due to Agent Orange exposure is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


